On Appellants’ Motion for Rehearing.
Upon the question of our construction of the Beaumont charter, appellants, citing the case of Schmidt v. Milwaukee, 149 Wis. 367, 135 N. W. 883, 888, say: “Strange as it may seem, this opinion is rendered by the Wisconsin Supreme Court and reaches a contrary conclusion to that reached by the same court in the Roemer and Kaiser Cases.”
The following circumstances would render it strange indeed if there were any real conflict in these decisions. The Schmidt opinion was delivered April 23, 1912. A shade less than a year later (April 8, 1913) the Roemer opinion was delivered by the same court; there having been in the meantime no change in its personnel. The Kaiser opinion was delivered November 4, 1919; four of the seven judges sitting being on the court when the Schmidt opinion was delivered. Two of the judges dissented in the Roemer Case, but the dissenting opinion does not allude to the Schmidt Case. There was no dissent in the Kaiser Case, although one of the dissenting judges in the Roemer Case was still a member of the court. The Roemer decision had the approval of five of the judges; and the Kaiser decision that of all seven, three of whom (including the author of the opinion) were not on the court -when the Roemer decision was rendered.
The portion of the Schmidt opinion urged as being in conflict with that in the Roemer and Kaiser Oases reads: “By section 48 of chapter 4 of the charter, the city has power to direct and control the location of railroad tracks, and to require railroad companies to construct and maintain, at their own expense, such bridges, viaducts, tunnels, or other conveniences at public railroad crossings as the common council may deem necessary. Chapter 376, Laws of 1901, authorizes the city to itself construct such viaducts. *445and to enter into negotiations witli the railroad company for the payment of such proportion of the expense of constructing viaducts as may be agreed upon between them. But, taking section 48 of chapter 4 of the charter and section 6 of chapter 376, Laws of 1901, together, the police power of the city in this regard is in no wise diminished. The effect of chapter 376, supra, is to add to the powers of cities of the first class by giving them the option to build these viaducts, and by agreement with the railroad company share the expense of the construction of the viaducts. This is a grant of additional power, not a limitation upon the former police power.”
"VVe have carefully examined the Schmidt opinion and conclude that the point decided in the above quotation was not involved in the decision, and was therefore dictum. The question there was \yhether the proper procedure had been employed for assessing against the city damages to property abutting on public streets, resulting from the construction of viaducts in the streets. “The railway company,” the court say, “was required to make the excavation and build the viaducts. * * ⅜ It is only when the city shall have determined itself to erect and construct such a viaduct that it may assess the damages sustained by the owner of abutting property in the manner provided by law for the determination and assessment of damages for the alteration of the grade of a street.” Manifestly it was immaterial whether the city had power to share the expense. It was necessary, under the court’s decision, for the construction to have been the work of the city. The controversy was therefore “not within the jurisdiction of the board of public works; consequently not within the jurisdiction of the circuit court in this case on appeal from that board.”
But, even were the correctness of the dictum conceded, it would present no conflict, we think, with our holding. There, a legislative act expressly granted the city the power to negotiate with the railroad and share the expense. Here, there is no such grant, but only the general police power over the streets. The conditions and limitations under which the city may exercise this police power as applied to railroad grade crossings are prescribed in the charter by the .electorate; and, unless we could say that these conditions and limitations were beyond the power of the electorate (a conclusion we have been unable to reach), they are valid and binding on the city.
It is strenuously urged that we cannot go behind the contract as finally executed by tha city in determining whether the cost of additional right of way (items 2a, 2b, and 2c in the report) was a bona fide part of the consideration for property the city was acquiring from the railroad. We read from the motion: “What the Committee of Seven did or what their dealings or understanding were becomes immaterial and the only thing to be looked to is the action taken by the City governing body. This governing body decided to pay so much, cash, to the railroad for rights of way it would have to acquire over railroad property and in addition, as an added consideration, would pay the price of some of the rights of way that the railroad had to acquire.”
It may be conceded that the city had the right, in acquiring this property from the railroad, to acquire other property and deed it to the railroad as a part of the consideration, or, what was tantamount to the same thing, reimburse the railroad for its outlay in acquiring such property. But it does not follow that the contract furnished exclusive and uncontrovertible evidence that this was in fact the transaction; and we are clear in the view that the record shows beyond reasonable peradventure, as held in our original opinion, that these items formed no part of the consideration for the railroad’s property, but were shifted to that position in the contract solely to avoid any legal question as to the validity of the city’s acts in this regard. If, as a matter of fact, these items did not constitute donations within the meaning of the invoked constitutional provisions (a question we did not, and do not, pass upon), then they constituted a part of the city’s contribution to the grade-raising project. And, even if we are in error in holding that the city charter did not authorize such contribution, they were not, as held by us, included in the bond election ordinance.
One other point should probably be alluded to, although not involved in our decision. In discussing the storm sewer, we expressed some doubt whether it was embraced in the bond election ordinance. We concede that a storm sewer, necessary to and for the sole purpose of drainage of the underpasses, may properly be considered a part of the underpasses. The storm sewer in question, however, began at Fourth street, some distance west of the most westerly underpass, and served to drain a large municipal area in addition to the underpasses. The record does not show the character and cost of a storm sewer which would have been incident only to the underpasses. Our discussion of the matter should be read in the light of this situation. The point is unimportant under our decision, but we make this statement in the interest of clarity.
We adhere to our holdings upon the two points upon which we affirmed the trial court’s judgment, and overrule the motion which questions our holdings upon those points.
Overruled.